DETAILED ACTION

This communication is a notice of allowance on the merits on patent application 16/752630, attorney docket 44016637US02 which has a claimed effective filing date of 5/3/19, based on provisional application 62843290 assigned to Applied Materials Inc. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-22 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant argues that the rejection of claim 3 is improper because the examiner did not establish that the thickness ratio is a result dependent variable.  Examiner agrees.   The rejection stated, “Thickness is a result-effective variable because it achieves a good electromigration barrier without filling the high aspect ratio feature. Taught by Reznicek at [0004, 0035]. However, Reznicek does not address the thickness ratio of the liner at the sidewall to the liner on the surface of the substrate. Therefore, the rejection is withdrawn.  

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/           Examiner, Art Unit 2893